Citation Nr: 0841897	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-17 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 









INTRODUCTION

The veteran served on active duty from January 10, 1974 to 
May 9, 1974, from January 30, 1994 to April 29, 1994, and 
from June 7, 2004 to December 11, 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claims. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

As an initial matter, in regard to the tinnitus claim, in 
April 2007, the veteran filed a notice of disagreement (NOD) 
to the October 2006 rating decision which denied service 
connection for bilateral tinnitus.  The Board finds that the 
veteran's NOD regarding this issue was timely filed with the 
agency of original jurisdiction.  See 38 C.F.R. §§ 20.201, 
20.300, 20.301(a), 20.302(a) (2007).  However, it does not 
appear that the RO issued a statement of the case in response 
to the veteran's April 2007 NOD.  In such cases, the Board is 
required to remand the issue to the RO for issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

In regard to his hearing loss claim, the veteran has reported 
that his separation examination in 2005 showed a worsening in 
his hearing, both in decibels lost and his ability to 
distinguish between different sounds.  In regard to his 
hypertension claim, the veteran has reported that he was 
treated for this condition on three 



occasions during his active duty in Iraq, namely with changes 
in his medication, which he believes demonstrates a worsening 
of this condition.  The veteran contends that such worsening 
was not apparent from the record because his service medical 
records are incomplete.  

As noted above, the veteran is a member of the Tennessee 
National Guard and served a period of active duty from June 
2004 to December 2005.  However, there is other evidence of 
record indicating his having significant additional military 
service with the National Guard dating back to 1974.  The 
evidence currently of record, however, is not sufficient to 
determine any periods of active duty, active duty for 
training, or inactive duty for training.  

It appears that the RO contacted the veteran's National Guard 
Unit in Athens, Tennessee, in December 2005 and February 2006 
in an effort to obtain copies of all physical examinations 
and military service medical records, and to verify all 
periods of service; however, these records still appear 
incomplete and the veteran's periods of active duty, active 
duty for training, and inactive duty training have not been 
verified.  As such, further efforts to obtain a complete copy 
of the veteran's service medical records and to verify all 
periods of service should be undertaken before the Board 
renders a decision on this case.  

Additionally, to date, the veteran has not been provided with 
a VA medical examination assessing whether his currently 
diagnosed hearing loss and hypertension were incurred during, 
caused by, or aggravated by military service.  Under the 
Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged 
to provide a medical examination and/or get a medical opinion 
when the record contains competent evidence that the claimant 
has a current disability and indicates that the disability, 
or signs and symptoms of disability, may be associated with 
active service, but does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A (d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
A medical opinion is necessary to reach a decision in this 
case.




Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case 
addressing the issue of service connection 
for bilateral tinnitus.  Inform the 
veteran that in order to complete the 
appellate process for this matter he 
should submit a timely substantive appeal.  
If the veteran completes his appeal by 
filing a timely substantive appeal, the 
matter should be returned to the Board.

2.  Contact the veteran and request that 
he provide any information he has 
regarding the location of his service 
treatment and personnel records.  

3.  Thereafter, contact both the Tennessee 
Army National Guard and the National 
Personnel Records Center, and/or any other 
indicated agency, and request verification 
of the complete dates and types of the 
veteran's service, whether it was active 
duty, active duty for training, or 
inactive duty training.  All periods of 
active duty for training or inactive duty 
training should be separately noted.  

Also, request copies of the veteran's 
complete service medical records and 
service personnel records.  If these 
records are not available, a negative 
reply must be provided.

4.  When the development requested has 
been completed, schedule the veteran for a 
VA audiological examination.  The claims 
file should be made available to and 
reviewed by the examiner.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  

Based on the foregoing development, the 
veteran's periods of active duty and 
active duty for training should be 
provided to the examiner.  

The examiner should state the likelihood 
that any hearing loss found to be present 
existed prior to service.  If the examiner 
concludes that hearing loss existed prior 
to service, the examiner should indicate 
the likelihood that the disability 
worsened during service.  

If the examiner determines that hearing 
loss did not pre-exist service, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the condition had its onset during service 
or is related to any in-service disease or 
injury, including noise exposure.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5.  Schedule the veteran for a VA 
cardiovascular examination.  The claims 
file should be made available to and 
reviewed by the examiner.  

Based on the foregoing development, the 
veteran's periods of active duty and 
active duty for training should be 
provided to the examiner.  

The examiner should state the likelihood 
that any hypertension found to be present 
existed prior to service.  If the examiner 
concludes that hypertension was present 
prior to service, the examiner should 
indicate the likelihood that the 
disability worsened during service.  

If the examiner concludes that the 
veteran's hypertension did not pre-exist 
service, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the condition is related 
to or had its onset during service.  

In offering these opinions, the examiner 
should specifically acknowledge and 
comment on the evidence of record 
indicating that the veteran's blood 
pressure medication was altered during 
service. 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

6.  Finally, readjudicate the veteran's 
claims on appeal.  If the claims remain 
denied, provide the veteran with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

